Citation Nr: 0609143	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special adaptive housing or a special 
home adaptation grant.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment thereof.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from March 1956 to May 1960 
and from July 1960 to April 1964

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia.

The record suggests the veteran may be seeking service 
connection for neuropathy as secondary to medications taken 
for his service connected Crohn's disease.  Although not an 
issue on appeal, this should be clarified and appropriate 
action taken.  

FINDINGS OF FACT

1.  It is not shown that the veteran requires the aid of 
braces, crutches, canes or a wheelchair for ambulation due to 
his service-connected disabilities.

2.  The veteran's service-connected disabilities do not 
include the loss or permanent loss of use of one or both 
feet, the loss or permanent loss of use of one or both hands, 
permanent impairment of vision of both eyes to the required 
degree, or ankylosis of one or both knees or one or both 
hips.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to financial assistance in 
acquiring specially adaptive housing are not met.  
38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.809 (2005).

2.  The criteria for entitlement to financial assistance in 
acquiring special home adaptations are not met.  38 U.S.C.A. 
§§ 2101(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809 
(2005).

3.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance or for adaptive equipment for 
a conveyance are not met. 38 U.S.C.A. §§ 3901, 3902, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.808 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that as he needs to use crutches and a 
wheelchair, he is entitled to the benefits sought herein.  
See January 2005 statement.  He is service-connected for 
post-operative residuals of regional enteritis (Crohn's 
disease), bilateral cataracts, and hemorrhoids.  The veteran 
is also in receipt of compensation for esophageal obstruction 
due to surgery performed for a cervical disc disease under 
38 U.S.C.A. § 1151.  However, this disability is not a 
service-connected disability but is "as if" it were 
service-connected; therefore his esophageal obstruction 
disability cannot serve as the basis for entitlement to the 
benefits sought.  See VAOPGCPREC 24-97, 62 Fed. Reg. 63604 
(July 3, 1997); VAOPGCPREC 03-04, 69 Fed. Reg. 25181 (Mar. 9, 
2004).

Specially Adapted Housing

Specially adapted housing is available to a veteran who is 
entitled to compensation for permanent and total disability 
due to: 1) loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or 2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity; or 3) loss or loss of 
use of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or 4) loss or loss 
of use of one lower extremity together with the loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a) (West 2002); 38 C.F.R. § 3.809(b) (2005).  

The veteran wears corrective eyewear but is not blind and 
does not have loss of use of either upper extremity.  See May 
2005 VA examination report and March 2002 private medical 
record.  While the evidence does indicate that the veteran 
had loss of function of his lower extremities and utilized a 
motorized wheelchair, this is due to advanced peripheral 
neuropathy, not any of his service-connected disabilities.  
Based on the medical evidence of record, the veteran does not 
meet the requirements for specially adapted housing and the 
weight of the evidence is against this claim.  

Special Home Adaptation Grants

In order to establish entitlement to a certificate of 
eligibility for a special home adaptation grant, it must be 
shown that the veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809, and that he is entitled to 
compensation for permanent and total service-connected 
disability which 1) is due to blindness in both eyes with 
5/200 visual acuity or less, or 2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101(b) 
(West 2002); 38 C.F.R. § 3.809a (2005).

As previously discussed, the veteran is not blind in both 
eyes with 5/200 visual acuity or less.  Additionally, there 
is no evidence of loss of use of both hands.  See 38 C.F.R. 
§ 4.63 (loss of use of a hand is defined as a condition where 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with use of a suitable prosthetic 
appliance).  Accordingly, the weight of the evidence is 
against a special home adaptation grant.

Adaptive Automobile

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided to any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands or permanent impairment 
of vision of both eyes.  For adaptive equipment eligibility 
only, ankylosis of one or both knees or one or both hips due 
to service-connected disability is sufficient for entitlement 
to financial assistance.  38 U.S.C.A. §§ 3901, 3902 (West 
2002); 38 C.F.R. § 3.808 (2005).  

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  As indicated above, the evidence of record does 
not indicate that the veteran's functional limitations with 
locomotion are due to service-connected disabilities.  Nor 
does the evidence indicate he is blind or has loss of use of 
his hands.  As such, the weight of the evidence is against 
his claim for an adaptive automobile or adaptive equipment 
thereof.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran was informed by letter in August 2002 of VA's 
duty to assist with his claim.  In December 2004, another 
letter was issued by which he was informed of the evidence 
necessary substantiate his claim, the evidence he was 
expected to provide, and the evidence VA would seek.  He was 
specifically requested to submit any evidence pertaining to 
his claim that he had in his possession.  Thus, the Board 
considers notice requirements met. 

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  The veteran had been apprised of 
the information and evidence needed to substantiate the 
benefits sought, the law applicable in adjudicating this 
appeal, and the reasons and bases for VA's decisions by the 
rating decision, statement of the case, and supplemental 
statement of the cases.  Furthermore, these documents outline 
the specific medical and lay evidence that was considered 
when the determinations were made.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, the Board considers the VA's notice 
requirements to have been met and any matter as to timing is 
not prejudicial.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran has been provided a VA examination in 
connection with his claims.  His service medical records, 
private medical evidence, VA medical records and statements 
in support of claim have been associated with the claims 
file.  The veteran has not identified or authorized the 
release of additional evidence pertinent to his claims.  
Therefore, no further assistance to the appellant regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  

ORDER

Entitlement to assistance in acquiring specially adapted 
housing is denied.

Entitlement to assistance in acquiring a special home 
adaptation grant is denied.

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


